[NOT FOR PUBLICATION]

               United States Court of Appeals 
                    For the First Circuit 
                                         

No.  97-1546

                BI SONG HUANG and LI MING AO,

                         Petitioners,

                              v.

           IMMIGRATION AND NATURALIZATION SERVICE,

                         Respondent.

                                         

              PETITION FOR REVIEW OF AN ORDER OF
               THE BOARD OF IMMIGRATION APPEALS

                                         

                            Before

                     Selya, Circuit Judge,                                                     
                Campbell, Senior Circuit Judge,                                                          
                  and Lynch, Circuit Judge.                                                      

                                         

    Allan A. Samson on brief for petitioner.                               

    Ernesto H. Molina, Jr., Office of Immigration Litigation,                                      
Civil  Division,  Department  of Justice,  Frank  W.  Hunger,
Assistant  Attorney General,  Civil  Division, and  David  V.                                                                         
Bernal, Senior Litigation Counsel, on brief for respondent.                  

                                         

                      December 16, 1997
                                         

          Per Curiam.  Petitioners Bi Song Huang and Liu Ming                                 

Ao, a  married couple in  their twenties who are  citizens of

the  People's Republic  of  China,  seek  review of  a  final

deportation  order of the Board of Immigration Appeals (BIA).

Huang and  Ao  have  conceded  excludability,  but  requested

asylum  and withholding of deportation.  An Immigration Judge

on  December  13,  1995 found  them  excludable  because they

possessed neither valid visas nor travel documents and denied

the application for  asylum and  withholding of  deportation.

The  Board of  Immigration Appeals  on  April 8,  1997, in  a

careful decision,  disagreed  with  the  Immigration  Judge's

determination  that petitioners  were not credible  but found

that Huang had not established his claim (under which Ao also

sought protection) for asylum and withholding of deportation.

          Under  Section  208(b)  of  the  INA,  8  U.S.C.   

1158(a),  the  Attorney   General,  in  her  discretion,   is

authorized to  grant asylum to refugees.  Refugees are aliens

who are unable or unwilling to return to their native country

"because of persecution or a well-founded fear of persecution

on  account of race,  religion, nationality, membership  in a

particular social  group, or political opinion."   8 U.S.C.  

1101(a)(42)(A).   These two  grounds --  past persecution  or

well  founded fear  of persecution  --  do not  apply to  all

persecutions  or  fears,  but  only  to  those  in  the  five

                             -2-                                          2

enumerated categories.  See Tokarska  v. INS, 978 F.2d 1 (1st                                                        

Cir. 1992).

          If  the determinations by  the BIA, whose decisions

we review,  are supported  by substantial  evidence, we  must

deny the petition.  See  INS v. Elias-Zacarias, 502 U.S. 478,                                                          

481 (1992).   Here, Huang  argues that he suffered  from past

persecution when  he was beaten  and lost his job  because he

protested  the activities of his employer, a local government

official.  But,  as the BIA  found, the protest was  over his

employer's illegal activities (using prison labor  to produce

goods), his employer was most likely corrupt, and "it appears

more  likely  that  this  corruption  is  the  basis  for the

punishment of  applicant, not applicant's  presumed political

beliefs."   Accordingly, the  BIA determined,  Huang had  not

shown  a  nexus  between his  political  beliefs,  the ground

asserted  for asylum  based  on  past  persecution,  and  the

actions taken by his employer.

          As to Huang's  argument that he had  a well-founded

fear of persecution,  the BIA found that Huang  had again not

shown a  nexus between his  fear of persecution,  which might

well be genuine, and his  political beliefs, nor had he shown

that the  threat of  persecution was  country-wide.   The BIA

concluded that Huang had not  met his burden of showing "that

a reasonable  person in  his circumstances .  . .  would fear

persecution  on  account   of  race,  religion,  nationality,

                             -3-                                          3

membership  in  a  particular   social  group,  or  political

opinion."  Because Huang failed to meet the lower standard of

proof  for asylum,  he also  did  not meet  the higher  clear

probability standard of  eligibility required for withholding

of deportation.  See INS v.  Stevic, 467 U.S. 407, 413 (1984)                                               

(alien must establish a "clear probability" of persecution to

avoid deportation under 8 U.S.C.   1253(h)).

          The evidence of record unquestionably supports  the

BIA's   findings.    Congress  has  chosen  to  restrict  the

definition of asylum.  Not all who will face hardship if they

return   to  their   native   countries  are   eligible   for

consideration of asylum.  

          The  decision  of  the Board  is  affirmed  and the

petition is dismissed.

                             -4-                                          4